Citation Nr: 1817979	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability manifested by joint pain.

3.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from September 1963 to August 1965.

This appeal arises before the Board of Veterans' Appeals (Board) from a June 2013 rating decision in which the Department of Veteran Affairs (VA) San Juan, Commonwealth of Puerto Rico, Regional Office (RO) denied entitlement to service connection for hypertension, joint pain, and a low back disability.  In June 2015, the Board remanded the appeal for further development. 

The Board notes that in a January 2014 Form 9, the Veteran requested a Board hearing.  In a March 2014 notification letter, the Veteran was notified that the Board hearing was scheduled for April 2014.  The Veteran did not attend the hearing, and no good cause has been shown for absence.


FINDINGS OF FACT

1.  The Veteran's claimed hypertension is not related to service or to an incident of service origin.

2.  The Veteran's claimed joint pain is not related to service or to an incident of service origin.

3.  The Veteran's claimed low back disorder is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a disability manifested by joint pain have not been met.  38 U.S.C. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 1131, 5102, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C. § 5102, 5103A and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

VA has satisfied its duty pursuant to 38 U.S.C. § 5103A (2012) and 38 C.F.R. § 3.159 (c) (2017) to assist the Veteran.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's available service treatment records, military personnel records, VA medical records, available private treatment records, and the Veteran's statements.

The Board notes that in a June 2015 Board Remand, the Board directives instructed the RO to specifically seek Veteran's authorization of release of private treatment records of the Veteran's named physicians pertaining to arterial hypertension, low back pain and any other joint pain.  In an August 2015 VA correspondence, the RO requested authorization to obtain any outstanding treatment records that pertain to arterial hypertension from one private physician, dated from 1963 to the present date; and treatment records that pertain to a low back disability and/or a disability manifested by joint pain from another private physician dated from the 1990 to the present date.  In a September 2015 statement in support of claim, the Veteran, in response to the August 2015 correspondence, provided medical records for the second private physician and treatment records from a third physician.  The Veteran also provided authorization for release of records for the second and third physicians, but no release or additional records were provided for the first private physician.  

The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, in order to establish service connection for a present disability, "the veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis and hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested arthritis or hypertension to a degree of 10 percent within one year from the date of termination of service.

Hypertension

The Veteran contends that his hypertension, claimed as high blood pressure, is due to his period of service.

Turning to the record of evidence, a July 2006 VA medical record indicates that the Veteran reported that he had been diagnosed with hypertension by a private examiner.  After objective testing, the VA examiner reported that the Veteran has a diagnosis of arterial hypertension.  Therefore, the first element of service connection has been met.  

Turning to the second element of service, a review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for hypertension.  Although the Veteran contends in his June 2012 claim that his hypertension began in 1963, the evidence does not support that assertion.  Specifically, in his August 1965 Report of Medical History at separation from service, the Veteran checked a box indicating that he did not have, and had never had, high or low blood pressure.  Further, the clinician who conducted the Veteran's August 1965 Report of Medical Examination at separation from service did not diagnose hypertension or high blood pressure.  Moreover, the record does not establish that the Veteran incurred his hypertension within a year of separating from service.  Therefore, though the Veteran has met the first element of service connection of having hypertension, the evidence of record does not establish the second element of an in-service incurrence.  Similarly, as the record does not establish that the Veteran incurred his hypertension within a year of separation from service, service connection on a presumptive basis due to being a chronic disease under 38 C.F.R. 3.309(a) is also not warranted.  Thus, the criteria for service connection for hypertension have not been met, and further analysis under this theory of service connection is not warranted.  

For these reasons, service connection for hypertension has not been granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Joint Pain Disability

The Veteran contends that he has a disability manifested by joint pain due to his period of service.

In a September 2012 private medical record, the examiner commented that the Veteran's current diagnoses include unspecified peripheral neuropathy.  Therefore, the first element of service connection has been met. 

Turning to the second element of service connection, a review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for a disability manifested by joint pain, nor does the evidence show manifestation within a year of separation.  The Veteran contends in his June 2012 claim that his joint pain began in 1990-approximately 25 years after separation from service.  Further, in his August 1965 Report of Medical History at separation from service, the Veteran checked boxes indicating that he did not have, and had never had, arthritis, rheumatism, or any joint deformity.  Further, the clinician who conducted the Veteran's August 1965 Report of Medical Examination at separation from service found that his musculoskeletal system was normal.  Therefore, the evidence of record does not establish the second element of an in-service incurrence.  Thus, the criteria for service connection for a disability manifested by joint pain have not been met, and further analysis under this theory of service connection is not warranted.  

For these reasons, service connection for a disability manifested by joint pain has not been granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Low Back Disability

The Veteran further contends that he has a low back disability due to his period of service.

In a September 2012 private medical record, the examiner assessed that the Veteran had a diagnosis of differential lumbar radiculopathy.  Therefore, the first element of service connection has been met.

Turning to the second element of service, a review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for a low back disability.  The Veteran contends in his June 2012 claim that his low back pain began in 1990-approximately 25 years after separation from service.  Further, in his August 1965 Report of Medical History at separation from service, the Veteran checked boxes indicating that he did not have, and had never had, arthritis, rheumatism, or any bone or joint deformity.  Further, the clinician who conducted the Veteran's August 1965 Report of Medical Examination at separation from service found that his spine and musculoskeletal system was normal.  Moreover, the record does not establish that the Veteran incurred his low back disability within a year of separating from service.  Therefore, the evidence of record does not establish the second element of an in-service incurrence.  Therefore, the criteria for service connection for a low back disability have not been met, and further analysis under this theory of service connection is not warranted.  

For these reasons, service connection for a low back disability has not been granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for a disability manifested by joint pain is denied.

Service connection for a low back disability is denied.





____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


